DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
(1) Some of the figures appear to be reprints of photographs or CAD drawings that are shaded making it hard to distinguish the individual elements of the inventions.
(2)  The reference characters in FIG. 9 should have lead lines instead of being underlined since reference characters should only be underlined in they are placed directly on the element they are representing and can fit entirely on said element.
(3) There should be no borders or additional lines on the sides of the figures (for example, FIGS. 27, 29, 31, 32, 36, 37, 39 and 40 have gray vertical lines on the left and right sides of the drawing).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, the word “TITLE” should deleted.
Pages 8-13, there are many different element names that were used in conjunction with reference character 1000, such as “frame hub” (pages 8-9), “truss support hub (pages 10 and 11), “leg extension hubs” (page 11), “slider hubs” (page 11), “leg adjustment hub” (page 11), “hubs” (page 11), “truss support slider” (page 11) and “repositionable hub” (page 13).  An element must have a consistent name throughout the entire specification.
Page 8, paragraph 19, reference character 2000 seems to be used for both the “leg”, “canopy” and “canopy frame”. Each reference character should only be used to designate one element (it seems 2000 is actually used for the leg in the drawings).
Page 9, paragraph 20, “applies pressure the canopy leg” should be changed to --applies pressure to the canopy leg--.
Page 10, paragraph 21, “FIG. 2B” should be changed to --FIG. 3B--.
Page 10, paragraph 21, “31000” should be changed to --3100--.
Page 11, paragraph 25, all three instances of “hub hub” should be changed to --hub--.
Page 13, paragraph 29, “FIG. 45C is an environmental view of the hub of FIG. 45” should be changed because FIG. 45C actually shows a cup holder, now the hub of FIG. 45.
Page 13, paragraph 29, “leg 200” should be changed to --leg 2000--.
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, line 1, “a canopy” should be changed to --A canopy--.
Claim 1 should be rewritten so it is clear which portion of the claim is the preamble and which portion is the claim body (see claims of patent listed on the Notice of Reference Cited by Examiner).
Claim 2, line 1, “the canopy” should be changed to --The canopy--. 
Claim 2, line 1, “claim 1” should be changed to --claim 1,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the leg of a canopy frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the leg adjustment hub" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,072,942. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim elements of claims 1-2 of the present invention are disclosed in the claim of the reference application/patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (NL-1008036).
Claim 1: Petersen discloses a canopy frame hub (2) which encompasses the leg of a canopy frame (as seen in FIG. 19, the hub can encompass an umbrella pole, or leg, of a canopy frame, which comprises the frame and cloth used to shade the user) and that includes portals (5) which receive a digit (14) of an attachment (12, 20, 23, 24, 29, etc.; FIGS. 4-12 and 15).
Claim 2: Petersen discloses the hub as being adjustably defined around the leg (via 11’) as part of a slider (10) of the leg (can be slide up and down the leg and held in the desired location by 11).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US-7,240,685 B2).
Claim 1: Seo discloses a canopy frame hub (78’, 78” or 78”’) which encompasses the leg (14) of a canopy frame (10; FIG. 1) and that includes portals (122) which receive a digit (136) of an attachment (80).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636